Appeal by the defendant from a judgment of the County Court, Suffolk County (Hudson, J.), rendered July 16, 2010, convicting him of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that he was deprived of a fair trial by the conduct of the prosecutor in making prejudicial comments and inflaming the emotions of the jury during summation.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Rivera, J.E, Angiolillo, Leventhal and Cohen, JJ., concur.